The following opinions were filed December 5, 1922:
Crownhart, J.
The defense of suicide is strongly and ably urged by counsel for. the defendant. The law is well settled, based on human experience, that there is a strong presumption against suicide. The love of life and the immorality of taking one’s own life turn the mind against suicide. So it is that when suicide is alleged in defense the burden is on the defendant to establish such fact. In such a case, where the evidence is wholly circumstantial, as in this case, every other reasonable hypothesis to account for the death must be excluded to take the case from the jury. Krogh v. Modern Brotherhood of America, 153 Wis. 397, 141 N. W. 276; Pagel v. United States C. Co. 158 Wis. 278, 148 N. W. 878; Travelers’ Ins. Co. v. Allen, 237 Fed. 78; Stephenson v. Bankers’ L. Asso. 108 Iowa, 637, 79 N. W. 459; Home Ben. Asso. v. Sargent, 142 U. S. 691, 12 Sup. Ct. 332.
The evidence in this case bearing on suicide is voluminous and we can but briefly review it. The defendant contends, as a motive for self-destruction, that deceased was in ill health and financially embarrassed and that the physical facts point indisputably to suicide. It is true that deceased had been suffering from ill health for four or five weeks immediately prior to his death, so as to keep him from his office most of the time, but it is not shown that he was dangerously ill or that he had despaired of recovery. On the contrary, it appears that on the day of his death deceased had gone down town in á street car and had expressed himself as feeling much improved and ready to go back to his *435business. He had appeared optimistic and cheerful. He had been ill only a short time. He was a man of cheerful disposition. He had been active in business for many years and very seldom detained from business because of sickness. He had not required the attendance of a physi- ’ cian. It does appear that he had suffered more or less from headaches for many years. There is little if anything in these circumstances to suggest suicide. There is even less in the suggestion of financial embarrassment. There were no present financial difficulties. They were at the worst only a cloud in the offing. ' It is improbable that the deceased, with a happy home life and a cherished wife, would turn his back on a meager suggestion of financial trouble, which by his experience and capacity might be.easily overcome, and leave his widow to face the shadow of disaster alone in her sorrow. We dismiss these two phases of the evidence, which are made much of by the defendant, as unsubstantial.
The physical facts are more suggestive of self-destruction, but are they so conclusive as to furnish no basis for a jury to find to the contrary? We think not. Our common judgment and experience teaches us that accidents often happen which are hard to explain on any basis of reason or-logic. That the house was locked is not significant. The wife was away. No one was in the home except the deceased, and in a large-city the custom of locking the front door is not unusual. The door had a Yale lock, which would lock upon closing. If the deceased was to take a bath he would naturally lock the front door under the circumstances. The locking of the bathroom door also is not unusual when a person is about to take a bath. This door was locked with a turn bolt. It was his custom to lock the door. It may seem peculiar that deceased should take his bath at this time of day. But it must be remembered that he was not well and a bath would be refreshing after his trip into the city. He had not taken his customary bath the *436day before and his wife had spoken to him about it, and he had replied that he would do so that night. The deceased had lived in his then residence only a short time — three months or so. In his former residence the electric lights were turned on at the base of the bulb by turning a button, and there the fixtures for lights were similarly situated with reference to the tub as in his new home. It is assumed that the deceased turned on the gas, either accidentally or. intentionally. It was found only partly on. This is a fact hardly consistent with suicidal intent.” Having that intent, the deceased would naturally assure his death promptly with a sufficient supply of gas. by fully turning on the one gas jet, ■ and, indeed, he would be more likely to turn on both jets, which were close together. The deceased had removed his coat, vest, and collar before entering the bathroom. Why did he do this? It is strongly suggestive of an intent to take a bath. He had removed his shoes in the bathroom and carefully placed them side by side near the tub. This also is suggestive of his intent to take a bath. He did not remove his stockings, pants, or vest. Why not ? It is suggested that it occurred to him to turn on the light and the water. During his illness the deceased had fainting spells •or spells in which he appeared to be dazed. The plaintiff claims, with some plausibility, that the deceased, owing to the habit acquired in his former residence of turning on the light at the bulb, may have had a fainting or dizzy spell, and in reaching to turn on the light he had accidentally reached the gas and partly turned it on, when he fell into the bath tub. The foixe of habit is strong within us, and especially is this so with elderly people. Having for many years acquired the habit of turning on the light in the bathroom at the bulb, it is not at all unlikely that he may have attempted to do the same thing at this time, especially if he was seized with a fainting spell, and thus he might have made the mistake of turning the wrpng button. The defense claims that he turned on the gas and then deliberately got into the tub *437while he was being asphyxiated. The plaintiff, however, contends that this is improbable, and she presents what seems to us the more reasonable theory; that is, that the deceased, in a dazed or fainting condition, reached to turn bn the light and by accident turned on the gas, and at this point fainted and fell into the tub. This theory is borne out by the fact that the undertaker found that there was a roughing of the skin of the face, which caused coagulated blood underneath the skin. How did this happen? It is suggested by the defendant that it may have happened by removing the deceased from the tub. This is not persuasive. The deceased was then dead, and blood would not coagulate under the skin from an injury received at that time. There is evidence to the effect that there was blood upon the deceased’s shirt and in his nostrils. This is suggestive of accident and that he fell into the tub.
Mr. Fehrer in his lifetime was a man of excellent reputation, had many friends, carried on a large and successful business, had a happy home life, was cheerfúl in his disposition, had expressed himself immediately prior, to his death as to a hopeful future both as to business and as to his health, had in times past expressed himself as opposed to suicide, and all these facts submitted to the jury strongly tended to establish the fact of accident as against the theory of suicide. It made a question for the jury/and the finding-of the jury on that question is conclusive. The deceased lived an honorable life and died an honorable death. That is the record as made by the jury on sufficient evidence.
Assuming now, as we must, that deceased came to his death by reason of accidentally turning on the gas when in a dazed or. fainting condition, and that he fell into the bath tub and became asphyxiated, the question arises, Was his death the result of “violent external and accidental means” within the meaning of the policy? We-have no difficulty in arriving at our conclusion on this point. The law is well established that death by asphyxiation through accident *438comes within the term “violent external and accidental means.”
In Paul v. Travelers’ Ins. Co. 112 N. Y. 472, 479, 20 N. E. 347, a leading case on the subject, the court says:
“As to the point raised by the appellant that the death was not caused by external and violent means within the meaning of the policy, we think it a sufficient answer that the gas in the atmosphere, as an external cause, was, a violent agency in the sense that it worked upon the intestate so as to cause his death. That a death is the result of accident or is unnatural imports an external and violent agency as the cause.”
In the note to 11 Am. Law Rep. 389, the rule was stated as follows-:
“Death from inhaling gas is within the ordinary life policy or accident policies insuring against death from external, violent, and accidental means.”
Many cases are cited to this proposition. On this point we hold the verdict of the jury to be sustained by the evidence and the law.
However, the policy itself covered death by accidental asphyxiation. Defendant claims that asphyxiation was not the sole cause of death, but that his illness contributed to the accident, assuming the facts as claimed by the plaintiff. The rule is well settled in the law that the conditions in a policy of insurance will be liberally construed in favor of the insured. This rule was made necessary by the fact that the contract is drawn by the company containing many conditions hard for a layman to understand, and making it easy for the company to overreach the insured. The reasons for such rule may be found in DeLancey v. Rockingham F. M. F. Ins. Co. 52 N. H. 581; 1 Joyce, Ins. (2d ed.) p. 581, § 221; Wickham v. United Brotherhood, 178 Wis. 564, 190 N. W. 436. We have no desire to- restrict this rule in the least. Insurance that does not insure may easily become a delusion and a snare .to the unwary. It is well for both parties to the contract that it be made plain, simple, and *439easy to understand. When the contract is brought into court by the defendant, claiming an exception, he should be able to point out the exception specifically so that it .meets the test of common understanding. The policy in question provides coverage as follows:
“Against bodily injury (herein called such injury) sustained solely through violent external and accidental means (suicide, or any attempt thereat, whether sane or insane, not included), as follows: . . .
“Blood poisoning, sunstroke, freezing, hydrophobia, asphyxiation, unprovoked assaults and choking by swallowing, as the result of such injury, shall be deemed to be included in the said term ‘such injury.’ ”
That language is plain enough and needs no involved analysis to determine its meaning. Death by accidental asphyxiation is specially and plainly covered.
Defendant claims that the insurance had lapsed by nonpayment of the premium. The evidence on this point we deem conclusively establishes payment of the premium in the regular course of business, and there was no lapse.
Defendant also claims the right to prorate the loss because the insured carried life insurance with other companies without notice to defendant company. We have recently held that the prorating clause of a standard policy does not apply as between a life insurance policy and an accident insurance policy. Arneberg v. Continental C. Co. 178 Wis. 428, 190 N. W. 97.
The defendant also assigns as errors on the trial the rulings of the court on admission of evidence, improper instructions to the jury, and failure to submit certain questions in the special verdict as requested by the defendant. These assignments have had our careful attention, but we fail to find any reversible error therein.
We now come to the contention of the defendant that the plaintiff made false statements in his application pertaining to his health which wholly voided his policy. We have set out in the statement of facts the questions and answers re*440ferred to in this contention. The answer to question 10— “Are you in sound condition mentally and physically?”— requires a conclusion of the applicant, and his failure to draw the proper conclusion, unless he intentionally and falsely misrepresented the facts, will not be sufficient to annul the contract. The evidence on the subject is quite extensive, and it will serve no good purpose to review it in detail. Suffice to say that the evidence is sufficiently conflicting to make it a question for the jury, and the verdict of the jury cannot be disturbed. It is very significant that question 10, which is a general question and calls for a conclusion, is followed by questions 11 and 14, which are specific and require a definite statement of facts. Questions 11 and 14 were not answered in the application. Defendant received the application without such answers and issued the policy thereon, and hence it must be deemed to have waived the answers to these questions. True, it proceeded to insert the answers in a copy of the application attached to the policy, but the company had no authority to make such insertion, and it appears that the insured’s attention was not called to the copy of the application wherein such answers were inserted. Moreover, the manager of the defendant company was present when the application was filled out by the agent of the company in the agent’s office, and went across the hall into the office of the deceased with the agent, and the two of them got the deceased to sign it. Courts cannot countenance the practice of an insurance company making answers to' questions in the application without the applicant’s knowledge and then sefeking to avoid its liability because such answers are false. All of these questions were specifically submitted to the jury on sufficient competent evidence, and we see no reason to further discuss the matter.
By the Court. — The judgment of the circuit court is affirmed.